ORDER
RADER, Circuit Judge.
This court sua sponte determines whether it should transfer John D. Pettigrew’s appeal to the United States Court of Appeals for the Ninth Circuit. .
Pettigrew appeals from an order of the United States District Court for the Southern District of California dismissing, without prejudice, his petition for a writ of habeas corpus for failure to file an amended petition that alleged exhaustion of state court remedies. Pettigrew appealed to this court.
This court is a court of limited jurisdiction. See 28 U.S.C. § 1295. Pettigrew’s case, involving a petition for a writ of habeas corpus, does not fall within our jurisdiction.
Accordingly,
IT IS ORDERED THAT:
Pettigrew’s appeal is transferred to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.